Citation Nr: 0917720	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1978 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDING OF FACT

The RO declined to reopen the Veteran's claim of entitlement 
to service connection for scoliosis in an October 1993 rating 
decision; the evidence submitted since October 1993 is 
cumulative, does not relate to an unestablished fact, and 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
scoliosis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2005, the 
RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing. 38 U.S.C.A. § 
5103(a). See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also sees the RO issued the May 2005 VCAA notice 
letter prior to initially considering the petition to reopen 
the Veteran's previously denied, unappealed claim in August 
2005 - the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

In addition, the May 2005 VCAA notice letter informed the 
Veteran of what constituted new and material evidence to 
reopen this previously denied, unappealed claim.  The Veteran 
was informed that new evidence is evidence submitted to VA 
for the first time, which is not cumulative or tends to 
reinforce a previously unestablished point.  He was informed 
that material evidence must pertain to the reason the claim 
was previously denied.  The letter further explained that the 
Veteran's claim for scoliosis was previously denied because 
scoliosis is considered a constitutional or developmental 
abnormality and not a disability for which service connection 
may be granted (absent a showing of aggravation).  Therefore, 
he has received the type of VCAA notice contemplated by Kent 
v. Nicholson, 20 Vet. App. 1 (2006), insofar as apprising him 
of the specific reasons his claim was previously denied so he 
would have the opportunity to respond by providing evidence 
that would overcome these prior deficiencies.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

An even more recent March 2006 VCAA letter discussed the 
downstream disability rating and effective date elements 
stemming from an underlying claim for service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).   

And as for the duty to assist, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Additionally, the RO obtained the Veteran's 
service treatment records and private medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A. 

II.  New and Material Evidence

Although the RO determined in its August 2005 rating decision 
that new and material evidence had been presented to reopen 
the claim for service connection for scoliosis, that decision 
is not binding on the Board.  The Board also must make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted). 

In October 1993, the RO declined to reopen the Veteran's 
claim for service connection for scoliosis.  He did not 
appeal that decision.  Therefore, it is final and binding on 
him based on the evidence then of record.  38 C.F.R. § 
20.1100.  

This, in turn, means there must be new and material evidence 
since that final and binding decision to reopen this claim 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As already explained, the Board must determine whether new 
and material evidence has been submitted since the last 
denial, before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

The Veteran filed the petition to reopen his claim in May 
2005.  So under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible.").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The RO originally denied the Veteran's service connection 
claim in February 1982 because the evidence failed to show 
that the Veteran's scoliosis, which preexisted service and is 
a constitutional or developmental abnormality, was aggravated 
by service.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 
(July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) 
(Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations, and service connection is not warranted absent 
in-service aggravation.). The RO declined to reopen the 
Veteran's claim in October 1993 because the Veteran had not 
submitted any new evidence not of record at the time of the 
last denial.  

Evidence that was of record at the time of the last denial 
included the Veteran's service treatment records, which 
reflected that he had scoliosis that existed prior to 
enlistment and began experiencing related back pain.  He was 
diagnosed with idiopathic thoracic scoliosis and related 
lower back pain, and he received a Medical Board discharge 
and a severance disability payment as a result.

Evidence received since the October 1993 RO decision denying 
service connection for scoliosis consists of private 
treatment records, copies of service treatment records, and 
statements from the Veteran. The Veteran's service treatment 
records were previously of record.  In his submitted 
statements, the Veteran asserts that his scoliosis was 
aggravated in service, as evidenced by his service treatment 
records, and has worsened since his service.   The Veteran's 
private treatment records contain an April 2001 physical 
therapy consultation report that notes the Veteran has a 
history of scoliosis for which he has never sought treatment.  
His scoliosis was observed during the physical examination.  
The orthopedic treatment records submitted by the Veteran 
reflect that the Veteran was diagnosed with lumbar spinal 
stenosis resulting from a post-service 1988 back injury and 
that the Veteran underwent a related lumbar microsurgical 
diskectomy in June 2001, after which his back pain apparently 
resolved.

The copies of the Veteran's service treatment records were 
previously of record, and therefore are not considered new.  
The Veteran's statements, while new, are not material, 
because they cannot establish a link between his current back 
disability and a service-related aggravation of his 
scoliosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (An opinion as to diagnosis or medical causation 
must be rendered by a medically qualified individual.)  The 
Veteran's private treatment records, which reflect diagnoses 
of a current lumbar back disability, are new.  However, this 
evidence is not material because it reflects that the Veteran 
has a current lumbar spine disability related to a post-
service accident, not that the Veteran has a permanent 
disability resulting from an in-service aggravation of his 
thoracic scoliosis.  These records are also void of any 
reference to treatment for scoliosis or a medical opinion 
stating that the Veteran has a current back disability as the 
result of an in-service aggravation of his scoliosis.

Thus, the evidence the Veteran has submitted since the RO's 
prior, final and binding denial of this claim is not both new 
and material and, therefore, insufficient to reopen this 
claim.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having been presented, the 
Veteran's claim of entitlement to service connection for 
scoliosis is not reopened.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


